598 So.2d 345 (1992)
Lorraine S. WHITNELL, et al.
v.
Dr. Arthur SILVERMAN et al.
No. 92-C-0619.
Supreme Court of Louisiana.
May 8, 1992.
Granted in part and denied in part: (1) granted for the purpose of remanding the case to the trial court for an evidentiary hearing and ruling on whether R.S. 9:5628 is unconstitutional. (2) Otherwise denied. The trial court correctly concluded that the doctor did not prevent timely filing of plaintiff's action intentionally, fraudulently, or by ill practice. It is so ordered.
CALOGERO, C.J., concurs in remand action (1), but dissents from denial of balance of relator's application (2).
WATSON and LEMMON, JJ., concur in the order but would prefer to grant on all issues.
MARCUS and COLE, JJ., would deny the writ.